Citation Nr: 1022748	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
psoriasis.

2.  Entitlement to an increased evaluation for service-
connected psoriasis, evaluated as 10 percent disabling for 
the period on and after April 6, 2009.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel




INTRODUCTION

The Veteran served on active duty from November 2000 to May 
2007.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia.  The Veteran's claims file comes 
from the VA Regional Office in Louisville, Kentucky (RO).  
This case was remanded by the Board in August 2009 for 
additional development.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
psoriasis was initially manifested by symptoms which affected 
less than five percent of the entire body or exposed areas.

2.  The medical evidence of record shows that, for the period 
on and after April 6, 2009, the Veteran's psoriasis was 
manifested by symptoms affecting approximately five percent 
of the exposed areas and approximately one to two percent of 
the total body surface area.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7816 
(2009).

2.  The criteria for an evaluation in excess of 10 percent 
for psoriasis, for the period on and after April 6, 2009, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7816 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, a letter dated in April 2007 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the Veteran in May 2008, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations sufficient for adjudication purposes were 
provided to the Veteran in connection with his claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

In an August 2009 remand, the Board directed the RO to 
provide the Veteran with a VA medical examination to 
determine the severity of his psoriasis during a period when 
the Veteran was experiencing a flare-up.  The evidence of 
record clearly indicated that such flare-ups occurred during 
the winter months.  In October 2009, the RO created a request 
for the Veteran to be provided with a skin diseases 
examination and held it open pending a flare-up of his 
symptoms.  A January 2010 telephone contact report stated 
that the Veteran had called the VA medical center and 
indicated that he wanted to drop his appeal for psoriasis.  
No written request for a withdrawal of the appeal was 
received from the Veteran, and the RO continued to hold open 
the VA examination for the Veteran.  At the end of March 
2010, the RO continued with adjudication of the claim and 
issued a new rating decision and a supplemental statement of 
the case.

While the VA examination listed in the August 2009 Board 
remand was never conducted, the examination was made 
available to the Veteran as the Board had requested and held 
open for him to attend for over five months, including the 
winter 


months of 2009/2010.  While it is unclear whether the Veteran 
did not report for an examination due to the total absence of 
any flare-up of symptomatology or some other reason, the RO 
properly complied with the August 2009 Board remand by making 
the examination available.  In March 2010, the Veteran 
submitted a response to the March 2010 supplemental statement 
of the case indicating that he had no other information or 
evidence to submit, and wanted his case returned to the Board 
for appellate consideration.  This statement did not include 
a good cause reason for failing to take advantage of the 
examination that had been made available to him.  "The duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board 
finds that there has been substantial compliance with the 
requirements of the Board's August 2009 remand, and a further 
remand to provide the Veteran with another VA examination is 
not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008).

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although Veterans Claims Assistance Act notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The 


Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The 
appeal of the Veteran's psoriasis claim is based on the 
assignment of an initial evaluation following an initial 
award of service connection for psoriasis.  As such, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for psoriasis was granted by a June 2007 
rating decision and a noncompensable evaluation was assigned 
under 38 C.F.R. § 4.118, Diagnostic Code 7816, effective May 
17, 2007.  Subsequently, a March 2010 rating decision 
assigned a 10 percent evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7816, effective April 6, 2009.

In a May 2007 pre-service separation VA examination, the 
Veteran reported that his psoriasis began in 2003 in Iraq.  
He reported that the condition had lasted for a few months 
and then had improved with ultraviolet treatment.  He 
reported that was not currently undergoing any treatment for 
psoriasis and did not report experiencing any skin symptoms.  
On physical examination, there were no abnormalities of the 
skin.  The diagnosis was psoriasis, which had no significant 
effects on the Veteran's occupation and no effects on his 
usual daily activities.

A June 2008 VA skin diseases examination report, stated that 
the Veteran produced service treatment records showing that 
in 2003 he experienced psoriasis which covered approximately 
90 percent of his body.  The report stated that the condition 
persisted until February 2004, when it resolved following 
ultraviolet treatment.  The Veteran reported that since that 
time he had intermittent psoriasis symptoms involving the 
scalp, elbows, knees, and hands.  He reported no treatment at 
the time of the examination, but stated that he experienced 
significant flare-ups every winter, particularly on the scalp 
and hands.  The Veteran reported that the flare-ups typically 
resolved within several weeks after ultraviolet treatment.  
On physical examination, there were typical silvery plaques 
of psoriasis visible on the knees and elbows.  There was no 
psoriasis on the rest of the Veteran's body.  The examiner 
stated that extent of the Veteran's psoriasis was "minimal" 
at that time, but that it was worse during winter time.

In an April 2009 VA skin diseases examination report, the 
Veteran reported that he experienced symptoms during the 
winter which affected his knees, elbows, back, and hands.  He 
reported that at the time of the examination the symptoms had 
cleared because it was spring.  On physical examination, 
there was some mild scaling on the palms.  The area affected 
constituted approximately five percent of the exposed areas 
and approximately one to two percent of the total body 
surface area.  The Veteran's elbows and knees were clear.  
The diagnosis was psoriasis with flares in winter which was 
currently clear except for mild hand involvement.

Under Diagnostic Code 7816, a noncompensable evaluation is 
warranted for psoriasis affecting less than 5 percent of the 
entire body or exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  A 
10 percent evaluation is warranted for psoriasis affecting at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
warranted for psoriasis affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7816. 

The medical evidence of record shows that the Veteran's 
psoriasis was initially manifested by symptoms which affected 
less than five percent of the entire body or exposed areas.  
In the May 2007 VA pre-separation VA general medical 
examination report the Veteran denied experiencing skin 
symptoms and on physical examination there were no skin 
abnormalities.  While the June 2008 VA skin diseases 
examination report stated that the Veteran's psoriasis was 
present on his elbows and knees, no percentage of the 
affected body area was listed.  The Board cannot equate the 
June 2008 manifestations to those demonstrated in April 2009, 
as in June 2008 the Veteran's psoriasis only affected his 
knees and elbows and in April 2009 there was no psoriasis on 
the Veteran's knees and elbows.  Accordingly, applying the 
April 2009 percentages to the June 2008 findings would be 
inappropriate.  Thus, the June 2008 report does not show that 
the Veteran's psoriasis affected five percent or more of the 
entire body or exposed areas.  In addition, there is no 
medical evidence of record that the Veteran's psoriasis has 
ever been treated with corticosteroids or other 
immunosuppressive drugs.  As such, an initial compensable 
evaluation is not warranted for the Veteran's psoriasis.

The medical evidence of record shows that, for the period on 
and after April 6, 2009, the Veteran's psoriasis was 
manifested by symptoms affecting approximately five percent 
of the exposed areas and approximately one to two percent of 
the total 


body surface area.  There is no medical evidence of record 
that the Veteran's psoriasis has ever been treated with 
corticosteroids or other immunosuppressive drugs.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted for the Veteran's psoriasis for the period on and 
after April 6, 2009.

The Board has also considered rating the Veteran's psoriasis 
under the alternate methods listed under Diagnostic Code 
7816.  See Id.  However, the medical evidence of record does 
not show that the Veteran has had psoriasis on the head, 
face, or neck since separation from military service.  In 
addition, the medical evidence of record does not show that 
the Veteran's psoriasis has resulted in permanent scarring.  
As such, evaluations in excess of those already assigned are 
not warranted under the relevant diagnostic codes.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805 
(2009).

As these issues deal with the ratings assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the evaluations currently assigned 
reflect the degree of impairment shown since the date of the 
grant of service connection for psoriasis, there is no basis 
for additional staged ratings with respect to this claim.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 


(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when 
service-connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for psoriasis inadequate.  The Veteran's 
psoriasis was evaluated under to 38 C.F.R. § 4.118, 
Diagnostic Code 7816, the criteria of which is found by the 
Board to specifically contemplate the Veteran's level of 
disability and symptomatology.  As noted above, the medical 
evidence of record shows that Veteran's psoriasis was not 
initially manifested by any symptoms, by psoriasis on the 
knees and elbows, and is currently manifested by symptoms 
affecting approximately five percent of the exposed areas and 
approximately one to two percent of the total body surface 
area.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the Veteran's symptoms are more than adequately contemplated 
by the staged disability ratings currently assigned for his 
psoriasis.  Ratings in excess of the currently assigned 
ratings are provided for certain manifestations of psoriasis, 
but the medical evidence reflects that those manifestations 
are not present in this case.  The criteria for the currently 
assigned staged ratings for the Veteran's psoriasis more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned staged 
schedular evaluations are adequate and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); 
see also 38 C.F.R. § 4.118, Diagnostic Code 7816.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show findings that meet the 


criteria for the ratings in excess of those already assigned, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); see also Massey, 7 Vet. App. at 208.


ORDER

An initially compensable evaluation for psoriasis is denied.

An evaluation in excess of 10 percent for psoriasis, for the 
period on and after April 6, 2009, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


